Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16, 18-26 are currently pending and examined below.
Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 10/06/2022.
   Status of the claims:
Claims 1, 18, 23-24 have been amended.
Claims 25-26 have been added.
Claim 17 has been canceled.
Applicant’s arguments, see Remarks pages 8-9, filed 10/06/2022, with respect to the rejection of claims 1-5, 9, 11-24 under 102 and claims 6-8, 10 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Bartlett et al. (US 20170357000 A1) necessitated by the claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 lack written description support for the electromagnetic wave detection apparatus of claim [[17]]25, wherein thehanger comprises one of a MEMS mirror, a polygon mirror, and a galvano mirror. Paragraphs 0017, 0030, 0041-0048 discuss the controller 14. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and  distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the    
subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recite the limitation “wherein thehanger comprises one of a MEMS mirror, a polygon mirror, and a galvano mirror”. It is unclear how the changer (controller 14) comprises one of a MEMS mirror, a polygon mirror, and a galvano mirror and also unclear how a MEMS mirror, a polygon mirror, and a galvano mirror will control the switch.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: "a changer configured to" in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraphs 0017, 0030, 0041-0048.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11- 16, 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Send et al. (US 9557856 B2) in view of Bartlett et al. (US 20170357000 A1).
Regarding claim 1, Send teaches an electromagnetic wave detection apparatus (Fig. 22. See also, fig. 1) comprising:
 a switch comprising an action surface with a plurality of pixels disposed thereon, the switch being configured to switch each pixel between a first state of causing electromagnetic waves incident on the action surface to travel in a first direction and a second state of causing the electromagnetic waves incident on the action surface to travel in a second direction (Fig. 22, SLM 114, 206. See also, col 17: lines 15-23); 
a first detector configured to detect the electromagnetic waves that travel in the first direction (Fig. 22, sensors 116, 164, first and second beams 198, 200); and 
a second detector configured to detect the electromagnetic waves that travel in the second direction (Fig. 22, sensors 116, 164, first and second beams 198, 200).
Send fails to teach but Bartlett teaches wherein the switch is configured to switch each of the plurality of pixels between the first state and the second state according to an irradiation region of the electromagnetic waves emitted from an irradiator (Fig. 3 para [44]. See also, para [53]).
It would have been obvious to combine Send’s optical detector with Bartlett because it will improve the overall performance of the system by increasing the amount of reflected scan beam light received relative to the overall light signal (improving the signal to noise ratio (SNR)).
Regarding claim 2, Send, as modified in view of Bartlett, teaches the electromagnetic wave detection apparatus of claim 1, wherein the switch (Send, Fig. 22, SLM 114, 206. See also, col 17: lines 15-23) is configured to switch the each pixel between a first reflecting state, as the first state, of reflecting the electromagnetic waves incident on the action surface in the first direction (Col 88: lines 37-58) and 
a second reflecting state, as the second state, of reflecting the electromagnetic waves incident on the action surface in the second direction (Send, Col 88: lines 37-58).
Regarding claim 3, Send, as modified in view of Bartlett, teaches the electromagnetic wave detection apparatus of claim 2, wherein on the each pixel, the switch comprises a reflecting surface configured to reflect the electromagnetic waves, and the switch is configured to switch the each pixel between the first reflecting state and the second reflecting state by changing an orientation of each reflecting surface (Send, Col 88: lines 37-58).
Regarding claim 4, Send, as modified in view of Bartlett, teaches the electromagnetic wave detection apparatus of claim 3, wherein the switch comprises a digital micro mirror device (Send, Col 7: lines 8-21. See also, col 5: lines 54-56).
Regarding claim 5, Send, as modified in view of Bartlett, teaches the electromagnetic wave detection apparatus of claim 1, wherein the 2 switch is configured to switch the each pixel between a reflecting state, as the first state, of reflecting the electromagnetic waves incident on the action surface in the first direction and a transmitting state, as the second state, of transmitting the electromagnetic waves incident on the action surface and causing the electromagnetic waves to travel in the second direction (Send, Col 88: lines 37-58. See also, fig. 22, Beams 136, 198, and 200).
Regarding claim 9, Send, as modified in view of Bartlett, teaches the electromagnetic wave detection apparatus of 1, wherein the switch is configured to switch a portion of the plurality of pixels to the first state of causing the electromagnetic waves that are incident to travel in the first direction, and the switch is configured to switch another portion of the plurality of pixels to the second state of causing the electromagnetic waves that are incident to travel in the second direction (Send, Col 88: lines 37-58. See also, fig. 22, Beams 198, and 200 and col 115: lines 42-51).
Regarding claim 11, Send, as modified in view of Bartlett, teaches the electromagnetic wave detection apparatus of claim 1, wherein the first detector and the second detector are configured to detect different types or a same type of electromagnetic waves (Send, Col 44: lines 17-33. See also, fig. 22 sensors 116 and col 111: lines 62-66).
Regarding claim 12, Send, as modified in view of Bartlett, teaches the electromagnetic wave detection apparatus of claim 1, wherein the first detector and the second detector each comprise an active sensor or a passive sensor configured to detect reflected waves, from an object, of electromagnetic waves irradiated towards the object from an irradiator (Send, col 104: lines 32-37).
Regarding claim 13, Send, as modified in view of Bartlett, teaches the electromagnetic wave detection apparatus of claim 1, wherein the first detector and the second detector each comprise an active sensor configured to detect reflected waves, from an object, of electromagnetic waves irradiated towards the object from different irradiators or from a same irradiator (Send, col 104: lines 32-37).
Regarding claim 14, Send, as modified in view of Bartlett, teaches the electromagnetic wave detection apparatus of claim 13, wherein the different irradiators emit different types or a same type of electromagnetic waves (Send, Col 58: lines 3-28).
Regarding claim 15, Send, as modified in view of Bartlett, teaches the electromagnetic wave detection apparatus of claim 12, further comprising the irradiator (Send, Col 58: lines 3-7. Also, figure 21 shows that the detection device is used with a time of flight sensor which used an irradiation signal 298).
Regarding claim 16, Send, as modified in view of Bartlett, teaches the electromagnetic wave detection apparatus of claim 12, wherein the irradiator emits one of infrared rays, visible light rays, ultraviolet rays, and radio waves (Send, Col 58: lines 24-28. See also, col 61: lines 44-56).
Regarding claim 18, the electromagnetic wave detection apparatus of claim [[17]]25, wherein the hanger comprises one of a MEMS mirror, a polygon mirror, and a galvano mirror. See 112 rejections above. 
Regarding claim 19, Send, as modified in view of Bartlett, teaches the electromagnetic wave detection apparatus of claim 1, wherein the first detector and the second detector each comprise a ranging sensor, an image sensor, or a thermo sensor (Send, Fig. 22, imaging sensors 116, 164, and longitudinal sensors (FIP). See also, col 44: lines 20-30).
Regarding claim 20, Send, as modified in view of Bartlett, teaches the electromagnetic wave detection apparatus of claim 1, further comprising a controller configured to acquire information related to surroundings based on the electromagnetic waves detected by each of the first detector and the second detector (Send, Fig. 1, evaluation device 120).
Regarding claim 21, Send, as modified in view of Bartlett, teaches the electromagnetic wave detection apparatus of claim 20, wherein the controller is configured to acquire at least one of image information, distance information, and temperature information as the information related to the surroundings (Send, col 44: lines 17-33. See also, Fig. 21, evaluation device 120, sensors 116, 166, 296).
Regarding claim 22, Send, as modified in view of Bartlett, teaches the electromagnetic wave detection apparatus of claim 1, wherein the first detector and the second detector are each configured to detect one of infrared rays, visible light rays, ultraviolet rays, and radio waves (Send, Col 58: lines 24-28. See also, col 61: lines 44-56).
Regarding claim 23, Send teaches a non-transitory computer-readable recording medium that stores a control program for causing an apparatus to execute processes (Col: 54: lines 23-35. See also, col 109: lines 34-43 and fig. 14 ) comprising: switching each pixel, among a plurality of pixels included on an action surface, between a first state of causing electromagnetic waves incident on the action surface to travel in a first direction and a second state of causing the electromagnetic waves incident on the 5Docket No. 005000-K00434 action surface to travel in a second direction (Fig. 1, col 108: lines 36-59. See also, Fig. 22, SLM 114, 206. See also, col 17: lines 15-23); 
detecting the electromagnetic waves that travel in the first direction; and detecting the electromagnetic waves that travel in the second direction (Col 109: lines 4-11. See also, Fig. 22, sensors 116, 164, first and second beams 198, 200). 
Send fails to teach but Bartlett teaches wherein the switching switches each of the plurality of pixels between the first state and the second state according to an irradiation region of the electromagnetic waves emitted from an irradiator.
It would have been obvious to combine Send’s optical detector with Bartlett because it will improve the overall performance of the system by increasing the amount of reflected scan beam light received relative to the overall light signal (improving the signal to noise ratio (SNR)).
Regarding claim 24, Send teaches an information acquisition system comprising: a switch configured to switch each pixel, among a plurality of pixels included on an action surface, between a first state of causing electromagnetic waves incident on the action surface to travel in a first direction and a second state of causing the electromagnetic waves incident on the action surface to travel in a second direction (Fig. 22, SLM 114, 206, col 17: lines 15-23. See also, Fig. 1, col 108: lines 36-59.); 
a first detector configured to detect the electromagnetic waves that travel in the first direction; a second detector configured to detect the electromagnetic waves that travel in the second direction (Fig. 22, sensors 116, 164, first and second beams 198, 200).; and 
a controller configured to acquire information related to surroundings based on the electromagnetic waves detected by both of the first detector and the second detector (col 11: lines 52-57. See also, figs. 1 and 21, evaluation device 120). 
Send fails to teach but Bartlett teaches wherein the switch is configured to switch each of the plurality of pixels between the first state and the second state according to an irradiation region of the electromagnetic waves emitted from an irradiator.
It would have been obvious to combine Send’s optical detector with Bartlett because it will improve the overall performance of the system by increasing the amount of reflected scan beam light received relative to the overall light signal (improving the signal to noise ratio (SNR)). 
Regarding claim 25, Send, as modified in view of Bartlett, teaches the electromagnetic wave detection apparatus of claim 1, further comprising a changer configured to change the irradiation region, wherein the switch is configured to switch each of the plurality of pixels between the first state and the second state according to the irradiation region changed by the changer (Send, col 5: lines 48-66, col 7: lines 8-13).  
Regarding claim 26, Send, as modified in view of Bartlett, teaches the electromagnetic wave detection apparatus of claim 1, wherein, each time the electromagnetic waves are emitted from an irradiator, the switch is configured to switch the pixel corresponding to the irradiation region from the first state to the second state among the plurality of pixels and to put another pixel in the first state (Bartlett, Para [86]-[89]).
It would have been obvious to combine Send’s optical detector with Bartlett because it will improve the overall performance of the system by increasing the amount of reflected scan beam light received relative to the overall light signal (improving the signal to noise ratio (SNR)). 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Send et al. (US 9557856 B2) in view of Bartlett et al. (US 20170357000 A1) and Daniel I. Some (US 20030132405 A1).
Regarding claim 6, Send, as modified in view of Bartlett, fails to explicitly teach but Some teaches the electromagnetic wave detection apparatus of claim 5, wherein on the each pixel, the switch comprises a shutter comprising a reflecting surface configured to reflect electromagnetic waves, and the switch is configured to switch the each pixel between the reflecting state and the transmitting state by opening and closing each shutter (Fig. 7, para [101]. See also, fig.6)
It would have been obvious to modify Send’s optical detector, in view of Some, to include shutters 106 so that the Lidar system can be used to reduce inference or noise.
Regarding claim 7, Send, as modified in view of Bartlett and Some, teaches the electromagnetic wave detection apparatus of claim 6, wherein the switch comprises a Micro Electro Mechanical Systems (MEMS) shutter comprising a plurality of openable shutters arranged in an array (Some, para [101]).
Regarding claim 8, Send, as modified in view of Bartlett and Some, teaches the electromagnetic wave detection apparatus of claim 5, wherein the switch comprises a liquid crystal shutter configured to switch the each pixel between the reflecting state and the transmitting state in accordance with a liquid crystal orientation (Some, para [14]).
It would have been obvious to modify Send’s optical detector, in view of Some, to include Liquid crystal shutters so that the Lidar system can be used to have a much wider spectral range.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Send et al. (US 9557856 B2) in view of Bartlett et al. (US 20170357000 A1) and Michael Garret Bush (US 20110074983 A1).
Regarding claim 10, Send, as modified in view of Bartlett, fails to explicitly teach but Bush teaches the electromagnetic wave detection apparatus of claim 1, wherein the switch is configured to switch a same pixel of the 3 plurality of pixels between the first state and the second state to cause the electromagnetic waves that are incident to the same pixel to travel in the first direction and then in the second direction (Para [36])
It would have been obvious to combine Send’s optical detector with Bush because it does no more than predictable results of more accurately obtaining more information about the object such as distance, position, color, temperature and so one. Also, better image resolution. 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645     

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645